                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 
     $OIDVLJPD 86$ ,QF
                                                                 FY+6*
                                                        &DVH1RBBBBBBBBBBBBBBB
 
                                     Plaintiff(s),      APPLICATION FOR
                                                       ADMISSION OF
             v.
                                                        ATTORNEY PRO HAC VICE;
    )LUVW 'DWDEDQN ,QF                               ORDER
                                                       (CIVIL LOCAL RULE 11-3)
                                     Defendant(s).
 
         I, .DWKDU\Q *UDQW                        , an active member in good standing of the bar of
     :HVWHUQ 'LVWULFW RI 7H[DV    , hereby respectfully apply for admission to practice pro hac vice in the
   Northern District of California representing: 3ODLQWLII $OIDVLJPD 86$ ,QF                in the
                                                                -HIIUH\ % 0DUJXOLHV
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California. &RFRXQVHO V&DOLIRUQLD6WDWH%DU1XPEHULV 
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

       : +RXVWRQ 6WUHHW 6XLWH                     6RXWK )ORZHU 6WUHHW )RUW\)LUVW )ORRU
    6DQ $QWRQLR 7H[DV                             /RV $QJHOHV &DOLIRUQLD 
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                              
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    NDWKDU\QJUDQW#QRUWRQURVHIXOEULJKWFRP              MHIIPDUJXOLHV#QRUWRQURVHIXOEULJKWFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:      .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                             .DWKDU\Q *UDQW
                                                                              APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of .DWKDU\Q *UDQW                             is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the p
                                                                 party.
                                                                     y

   Dated: 12/5/2019
                                                              UNITED
                                                              UN
                                                               NITED
                                                                   D STATES DISTRICT JUDGE October
                                                                                           Occto
                                                                                              tobbeer 201
                                                                                                      20

     PRO HAC VICE APPLICATION & ORDER
                    Certificate of Good Standing

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

      I, JEANNETTE J. CLACK, Clerk of the United States District Court, Western District of Texas,
DO HEREBY CERTIFY that KATHARYN ANN ALBRIGHT GRANT, Bar #24050683, was duly
admitted to practice in said Court on September 27, 2006, and is in good standing as a member of
the bar of said Court.

     Signed at San Antonio, Texas on December 2, 2019.




                                      JEANNETTE J. CLACK, Clerk


                                      BY: _________________________________
